DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I, Figures 1-6 in the reply filed on 8/16/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on The Examiner to examiner all claims together and claims 1-5, 8-9, 13-15 and 17-18 read on the elected Figures 1-6.  This is not found persuasive because searching all claims together require searching and/or consideration in other areas, class/subclass.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second inductor are formed in a common integrated circuit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, applicant should clarify the structure and/or arrangement intended by “wherein the first inductor and the second inductor are formed in a common integrated circuit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta [US 5,198,647] in view of Park [US 2005/0012584 A1.]
Regarding claims 1 and 13, Mizuta discloses an electrical assembly, comprising: 
- a first inductor including a first winding [30] wound around a first winding axis; 
- a second inductor including a second winding [31] separated from the first inductor in a first direction; and 
- a coupler [39, figure 9] at least partially disposed between the first inductor and the second inductor in the first direction, wherein the first inductor, the second inductor, and the coupler are each non-overlapping with each other, as seen when the electrical assembly is viewed cross-sectionally along the first direction.
Mizuta discloses the instant claimed invention except for the coupler forming at least part of an electrical circuit enabling electric current to flow through the coupler.
Park discloses an electrical assembly [figure 4] comprising:
- a first coil [404];
- a second coil [405]; and
- a conductive shielding arranged between the first and second coils, wherein the conductive shielding connected to ground.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the conductive shielding arrangement/connection of Park in Mizuta for the purpose of improving magnetic cancellation.
Regarding claim 2, Mizuta inherently discloses the coupler [39] does not surface the first inductor.
Regarding claim 5, Mizuta in view of Park would inherently discloses the coupler is configured such that: a first magnetic flux resulting from a first electric current flowing through the first winding induces a second electric current flowing through the coupler; and the second electric current flowing through the coupler induces a second magnetic flux which at least partially cancels the first magnetic flux at the second inductor.
Regarding claim 15, Mizuta inherently discloses the first inductor/coil, the second inductor/coil and the couple are each non-overlapping with each other, as seen when the electrical assembly is viewed cross-sectionally along the first direction.
Regarding claims 8 and 17, Mizuta discloses the first and second inductors/coils formed on an insulating substrate/PCB [35.]
Regarding claims 9 and 18, as best understood in view of the rejection under 35 USC 112 second paragraph, Mizuta discloses the use of IC [figures 1 and 13.]
The specific arrangement of the first and second inductors in a common integrated circuit would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 3-4 and 14, Mizuta discloses different inductors/coils arrangement [figures 4a, 4b, 7, 8a, 8b] and coupler’s locations [figures 9, 11g, 12g.]
The specific asymmetric arrangement of the coupler and the inductors/coils would have been an obvious design consideration for the purpose of enhancing inductances and/or improving shielding.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837